ACCEPTED
                                                                                     01-15-00635-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               11/9/2015 10:23:13 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                        APPEAL NO. 01-15-00635-CR
                        __________________________
                                                                  FILED IN
                                                          1st COURT OF APPEALS
                       IN THE COURT OF APPEALS FOR THE        HOUSTON, TEXAS
                  FIRST JUDICIAL DISTRICT AT HOUSTON, TEXAS11/9/2015 10:23:13 AM
                         __________________________       CHRISTOPHER A. PRINE
                                                                    Clerk
                            RUBEN MALDONADO,
                                 Appellant,

                                       Vs.

                           THE STATE OF TEXAS,
                                  Appellee.
                         __________________________


            ATTORNEY PATRICK F. McCANN’S MOTION TO
               WITHDRAW AS COUNSEL OF RECORD

TO THE HONORABLE JUSTICES OF THE 14TH COURT OF APPEALS:

      Appointed counsel of record, Patrick F. McCann, respectfully moves this

Honorable Court to GRANT him leave to withdraw as counsel of record in this

appeal. In support of such motion, Appellant would show the Court the following:

      (1)   Mr. Maldonado executed a paupers oath, and the undersigned counsel

was appointed to represent him in this appeal. (Attachment A).

      (2)   On August 20, 2015, the Honorable F. Clinton Broden “enter[ed] his

appearance on behalf of Appellant Ruben Maldonado” in this appeal. (Attachment

B).
       (3)    The undersigned counsel is still listed as counsel of record in this

matter, and receiving notices concerning the appeal.

       (3)    Withdrawal can be accomplished without material adverse effect on

the interests of the client and without unnecessarily delaying the due administration

of justice.

                         CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, Movant, Patrick F. McCann,

respectfully requests that the Court will, in all things, GRANT his motion and

withdraw his name as attorney of record in the above styled and numbered cause.

       DATED this 9th day of November, 2015.

                                                    Respectfully Submitted,

                                               /s/ Patrick F. McCann
                                               State Bar No. 00792680
                                               Law Office of Patrick F. McCann
                                               Suite 205, Rice Hotel
                                               909 Texas Avenue
                                               Houston, Texas 77002
                                               (713) 223-3805
                                               eFax:

                                                    Counsel of Record for the
                                                           Appellant
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foreging

ATTORNEY PATRICK F. McCANN’S MOTION TO WITHDRAW AS

COUNSEL OF RECORD has been duly served upon counsel representing the

State of Texas in this matter by either Hand Delivery, Prepaid United States Mail

(Appellant Maldonado),         E-mail, Facsimile (Broden Esq.), or through

this Court’s Electronic Filing System (Curry, Esq.) on this 9th day of November,

2015, addressed as follows:

      Allen Curry, Esq.
      Assistant District Attorney
      Harris County, Texas
      1201 Franklin, Sixth Floor
      Houston, Texas 77002

      F. Clinton Broden, Esq.
      Broden, Mickelson, Helms & Snipes
      2600 State Street
      Dallas, Texas 75204
      FAX: (214) 720-9594

      Ruben Maldonado
      TDC# 2011367
      Polunsky Unit
      3872 FM 350 South
      Livingston, TX 77351

                                              /s/   Patrick F. McCann
ATTACHMENT A
Un
  off
     icia
         lC
               op
                 yO
                       ffic
                           eo
                              fC
                                 hri
                                    sD
                                       an
                                            iel
                                               D
                                                 ist
                                                    ric
                                                          tC
                                                             ler
                                                                k
ATTACHMENT B
                                                                                          ACCEPTED
                                                                                      01-15-00635-CR
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                8/20/2015 11:38:04 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

      COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
                     HOUSTON, TEXAS
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
RUBEN MALDONADO,                    )                         8/20/2015 11:38:04 AM
                                    )                         CHRISTOPHER A. PRINE
                                                                       Clerk
         Appellant,                 )            CAUSE NO
                                    )            01-15-00635-CR
                                    )
V.                                  )
                                    )
STATE OF TEXAS,                     )
                                    )
          Appellee.                 )
___________________________________ )

                         ENTRY OF APPEARANCE

      F. Clinton Broden of the Law Firm Broden, Mickelsen, Helms & Snipes, LLP

hereby enters his appearance on behalf of Appellant Ruben Maldonado in the above

referenced case.

                                    Respectfully submitted,



                                    /s/ F. Clinton Broden
                                    F. Clinton Broden
                                    Tx. Bar 24001495
                                    Broden, Mickelsen, Helms & Snipes, LLP
                                    2600 State Street
                                    Dallas, TX 75204
                                    (214) 720-9552
                                    (214) 720-9594 (facsimile)

                                    Attorney for Appellant
                                    Ruben Maldonado
                        CERTIFICATE OF SERVICE

      I, F. Clinton Broden, certify that on August 20, 2015, I caused a copy of the

above document to be mailed by first class mail, postage prepaid, on the Harris

County District Attorney’s Office, 1201 Franklin Street, Suite 600, Houston, Texas

77002-1923.




                                            /s/ F. Clinton Broden
                                            F. Clinton Broden